DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112 second paragraph rejection of Claim 14, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112 second paragraph rejection of Claim 15, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 – 8, 18 – 19 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1).
With regard to Claim 1, Stephens et al disclose asphalt comprising 92 parts by weight of bitumen and 8 parts by weight copolymer (paragraph 0068); the copolymer comprises polybutadiene that is high – vinyl polybutadiene because it comprises about 20 – 80 mol% vinyl (paragraph 0038). Stephens et al do not explicitly disclose that the polybutadiene is liquid. However, polybutadiene that is blended into the asphalt, with a mixer, until the blend is homogeneous, is disclosed (paragraph 0054). It would have been obvious for one of ordinary 
With regard to Claims 2 – 3, the molecular weight of the polybutadiene, which is the ‘B’ block of the copolymer (paragraph 0030), is about 2,000 to about 40,000 (paragraph 0037). Stephens et al do not specify that the molecular weight is a number average molecular weight. However, it would have been obvious for one of ordinary skill in the art to provide for a molecular weight that is a number average molecular weight, as a molecular weight is disclosed. Although the disclosed range of molecular weight is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 4 – 5, the vinyl constitutes micro structure (paragraph 0038).
With regard to Claims 6 – 8, Stephens et al do not disclose a vinyl content that is at least 90 mol%. However, it would have been obvious for one of ordinary skill in the art to provide for at least 90 mol%, as about 20 – 80 mol% vinyl is disclosed.
With regard to 18, coating of a pipe, therefore having a tube layer and a lumen, is disclosed (paragraph 0052). Stephens et al do not explicitly disclose the coating of a pipe that is metal. However, it would have been obvious for one of ordinary skill in the art to provide for the coating of a pipe that is metal, as a pipe is disclosed.
With regard to Claim 19, Stephens et al do not explicitly disclose the coating of the inner surface and outer surface of the tube layer. However, it would have been obvious for one of ordinary skill in the art to provide for the coating of the entire pipe, as a pipe is disclosed.
.

5. 	Claims 13 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1) in view of Johnson et al (U.S. Patent No. 5,571,596).
Stephens et al disclose asphalt as discussed above. The asphalt is for roofing applications (paragraph 0048 of Stephens et al) and the claimed penetration value and softening point are disclosed (paragraph 0069 of Stephens et al). With regard to Claim 13, Stephens et al fail to disclose the claimed shingle, and the upper surface and bottom surface of the shingle coated with the disclosed asphalt. However, Johnson et al teach a shingle that is a roofing shingle (column 1, lines 5 – 9) comprising a base layer that is fiberglass mat, saturated with asphalt, the asphalt exposed above the upper surface and below the bottom surface of the fiberglass mat, therefore an exposure layer and a bottom layer (column 3, lines 45 – 54; Figure 3), for the purpose of obtaining superior hail resistance (column 2, lines 19 – 24).
It therefore would have been obvious for one of ordinary skill in the art to provide for the claimed shingle, and the upper surface and bottom surface of the shingle coated with the disclosed asphalt, in order to obtain superior hail resistance as taught by Johnson et al.
With regard to Claim 15, Johnson et al teach a bottom layer that is resistant to sticking comprising talc (nonstick; column 3, lines 45 – 54).
With regard to Claim 16, Johnson et al teach installation in cold weather environments (column 8, lines 50 – 59).
.

6. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1) in view of Clark (U.S. Patent No. 2,167,638).
Stephens et al disclose asphalt as discussed above. Stephens et al do not explicitly disclose a metal storage tank having an inner surface and outer surface or the inner surface coated with the asphalt. However, Clark teaches that it is well known in the art to provide for the lining of containers with asphalt for the purpose of containing beer (column 1 lines 5 – 15) and that the containers for beer include metal containers, that are drums, or containers that are tanks (column 1, lines 20 – 25). It therefore would have been obvious for one of ordinary skill in the art to provide for the lining of a metal container with asphalt in order to contain, and therefore store, beer, as taught by Clark, and to provide for a metal container that is a tank, as a metal container or tank is taught by Clark.

7. 	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 Al) in view of Kluttz et al (U.S. Patent No. 5,451,619).
Stephens et al disclose asphalt as discussed above. Stephens et al do not disclose a polybutadiene that is a homopolymer. However, Kluttz et al teach that it is well – known in the art to add polybutadiene rubbers to asphalt to obtain improved properties (since the 1960’s; column 1, lines 31 – 43). It would have been obvious for one of ordinary skill in the art, or 

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the 35 U.S.C. 112 second paragraph rejection of Claim 14, and 35 U.S.C. 112 second paragraph rejection of Claim 15, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 – 8  and 18 – 19 as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1), 35 U.S.C. 103(a) rejection of Claims 13 – 17 as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1) in view of Johnson et al (U.S. Patent No. 5,571,596) and 35 U.S.C. 103(a) rejection  of Claim 20 as being unpatentable over Stephens et al (U.S. Patent Application No. 2003/0149140 A1) in view of Clark (U.S. Patent No. 2,167,638), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated May 6, 2021, that the polybutadiene disclosed in Stephens et al is not a homopolymer. 
However, a homopolymer is not claimed in Claim 1.
Applicant also argues on page 7 that improved corrosion resistance of a tank is not taught by Clark.
However, corrosion resistance is not claimed.

However, because at least one of the blocks disclosed by Stephens et al has the claimed molecular weight, the claimed molecular weight is disclosed by Stephens et al.


9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782